UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811- 07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2015 Date of reporting period :	October 1, 2014 — September 30, 2015 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Money Market Liquidity Fund Annual report 9 | 30 | 15 Message from the Trustees 1 Performance snapshot 2 Interview with your fund’s portfolio managers 3 Your fund’s performance 8 Your fund’s expenses 9 Terms and definitions 11 Other information for shareholders 12 Important notice regarding Putnam’s privacy policy 13 Trustee approval of management contract 14 Financial statements 19 Federal tax information 38 About the Trustees 39 Officers 41 Consider these risks before investing: Money market funds are not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other governmental agency. Although the fund seeks to preserve a $1.00 per share value, issuer credit quality and interest-rate risks exist, and it is possible to lose money by investing in this fund. Inflation’s effects may erode your investment’s value over time. Money market values typically rise and fall in response to changes in interest rates. Although the fund only buys high-quality investments, investments backed by a letter of credit carry the risk of the provider failing to fulfill its obligations to the issuer. Message from the Trustees Dear Fellow Shareholder: As we turn the page on the first three quarters of 2015, we look toward the final weeks of the year and early 2016. Global stock markets corrected during the summer months, as the S&P 500 Index dropped by more than 10% below its 52-week high over several volatile trading days, and major indexes abroad fell at the same time. The major triggering event was an unexpected decision by the People’s Bank of China to devalue its currency by a modest amount. The move prompted concern that China’s economy might be weaker than thought and could pose risks to the world economy. The U.S. economy may continue to feel some effects from weaker growth abroad. Certain companies in the S&P 500, for example, may find overseas earnings crimped by reduced demand and a strong dollar. However, there are still a number of bright spots. U.S. gross domestic product growth reached a rate of 3.9% during the second quarter, the unemployment rate has fallen since the start of the year, and consumer confidence has risen in recent months. The United States and other regions of the world might continue on different paths in the months to come, shaping a complex array of investment opportunities and risks. You may find it reassuring to know that Putnam’s experienced portfolio managers have a global research framework to guide their investment decisions. The interview in the following pages provides an overview of your fund’s performance for the reporting period ended September 30, 2015, as well as an outlook for the coming months. The recent upswing in volatility may prompt you to consult with your financial advisor, whose experience and knowledge can help you gain perspective on market movements and keep you on track toward your long-term goals. In closing, we would like to recognize Charles Curtis, who recently retired as a Putnam Trustee, for his 14 years of dedicated service. And, as always, thank you for investing with Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of classP shares assumes reinvestment of distributions. Class P shares do not bear an initial sales charge. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Yield reflects current performance more closely than total return. See pages 3 and 8–9 for additional performance information. To obtain the most recent month-end performance, please call Putnam at 1-800-225-1581. 2 Money Market Liquidity Fund Interview with your fund’s portfolio managers Please describe the market environment for the 12 - month reporting period ended September30, 2015? Joanne: In the United States, we saw a continuation of the steady economic growth that has characterized the world’s largest economy over the past several years. Given progress in the employment rate and other economic barometers, the Federal Reserve terminated its monthly bond-buying program in October2014. With one lever of the Fed’s extraordinarily accommodative monetary policy removed, investors turned their attention to the anticipated timing of the Fed’s first rate increase since 2006. Given the interconnectedness of the global economy, however, Fed officials found it more difficult than first anticipated to decouple U.S. monetary policy from the rest of the world. The Fed’s efforts to normalize U.S. interest rates were complicated by a convergence of global factors that suppressed growth outside the United States — notably, overlapping economic slowdowns in Europe and China and weak commodity prices. The steep decline in commodity prices was especially noteworthy, as low oil prices have eased inflationary pressures in the U.S. economy —keeping inflation well below the Fed’s 2% target for price stability. With a nod to those concerns, the central bank left its benchmark rate unchanged at its main policymaking committee meeting in July, but added that it expected to begin raising short-term rates This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 9/30/15. See pages 2 and 8–9 for additional fund performance information. Index descriptions can be found on page 11. Money Market Liquidity Fund 3 before the end of 2015. At their September meeting, Fed policymakers delayed raising the key short-term interest rate, citing weaker macroeconomic conditions abroad and the heightened market volatility brought on by the People’s Bank of China’s unexpected devaluation of the Chinese yuan in August. Given recent worries about the global economy, money market mutual funds have attracted record demand. Noting that the summer months have traditionally been weak for new fund flows, Money Fund Intelligence [Crane Data, September2015] added that the influx of assets represents “the strongest late spring and summer stretch for assets since 2008.” In our view, investors are seeking refuge for their investment dollars and perceive these highly liquid investments as a relatively safe haven while they wait out the turmoil in both the stock and bond markets. [See In the News on page 7.] What was your investment approach in this climate? Jonathan: The investment environment proved quite challenging, especially in the second half of the period, as we tried to balance what we believed to be attractive yields offered by longer-term money market securities against the possibility of much higher short-term rates should the Fed raise its benchmark rate. Much of our focus was on this prospect, as the Fed looked to balance its policy between the domestic environment of decent employment numbers and low inflation with the prospect of global conditions that could weaken the U.S. economic recovery. Economists and the markets appeared to be split as to the exact timing of any such rate move, or even if it would occur at all. In the final quarter of the annual period, we witnessed the importance of money market funds as an investment option for investors seeking refuge from extraordinary market Allocations are shown as a percentage of the fund’s net assets as of 9/30/15. Cash and net other assets, if any, represent the market value weights of cash and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 4 Money Market Liquidity Fund stress. It is always difficult to gauge if investment flows are due to a specific factor, such as concerns about Fed rate policy or the Securities and Exchange Commission’s [SEC’s] money market reforms slated to take effect in October2016. However, U.S. money market fund assets were up considerably from the prior year — even though the extended near-zero-rate environment did not offer money market investors much in the way of return on their investment. In conjunction with these asset shifts and market expectations for some type of Fed movement later this year or in 2016, LIBOR [London Interbank Offered Rate] spreads began to widen during the third quarter of 2015. Generally considered a key measure of credit risk within the banking sector, LIBOR tracks the average interest rate that banks charge each other for short-term, unsecured loans. Credit spreads — the yield advantage that credit-sensitive bonds offer over Treasuries with comparable maturities — also continued to widen until the September Fed meeting, increasing gross yields of money market funds but leaving net yields to investors largely unchanged. Against this backdrop, we focused on investing in fixed-rate purchases in the 1- to 3-month range, which resulted in the portfolio’s weighted average maturity declining during the volatile second half of the reporting period from 28 days on March31 to 19 days at period-end on September30. As part of this strategy, we sought high-quality commercial paper, repurchase agreements, and other money market-eligible securities This chart shows how the fund’s top weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. Money Market Liquidity Fund 5 that were consistent with our objectives of preserving capital and maintaining liquidity. How did Putnam Money Market Liquidity Fund perform for the 12 - month reporting period ended September30, 2015? Joanne: With the near-zero interest rates on the short-end of the yield curve keeping yields on money market securities hovering in that range throughout the 12-month period, the fund’s performance fell in line with this rate environment. The fund’s current 7-day yield on September30, 2015, was 0.11%, after accounting for the impact of the fund’s expense limitation. The SEC approved regulatory changes for money market mutual funds that are slated to take effect in October 2016. How will the new rules affect the fund? Jonathan: We are still in the process of evaluating the new regulations and potential changes to Putnam Money Market Liquidity Fund as well as to our internal systems and processes to ensure that the fund will be fully compliant with the new rules. The SEC-approved amendments to Rule 2a-7 under the Investment Company Act of 1940 addressed three main areas: fund structure and operations [net asset value (NAV) and liquidity fees and redemption gates], portfolio diversification, and enhanced disclosures. While not all the rules impact every type of money market fund in exactly the same way, all money market funds will be affected. More specifically, the new rules require a floating NAV for institutional prime and institutional municipal money market mutual funds. However, funds that qualify as “retail” or “government” money market funds under the new rules will continue to be eligible to maintain a constant share price of $1.00. In the rule amendments, the SEC created a new distinction between retail prime money market funds, which must have policies and procedures reasonably designed to limit all beneficial owners of the fund to “natural persons,” government money market funds, and institutional money market funds. The NAV for institutional funds will vary, or “float,” and may thus be higher or lower than $1.00. Implicit in this distinction is the recognition that retail and most government money market funds are generally not as vulnerable to runs by investors during periods of stress as are institutional funds. What are your thoughts about the Fed’s interest-rate policy in the coming months? Joanne: As the reporting period came to a close, there was increasing concern about the United States’ potential vulnerability to slowing growth in overseas markets and its effect on third-quarter earnings announcements. Many analysts feared that the strong dollar and lower oil prices would have a negative effect on the U.S. economy by dampening manufacturing and exports — thereby increasing the risk that employers would hesitate to hire more workers. In early October, this sentiment was echoed by the Labor Department’s report that while the U.S. unemployment rate for September held steady at 5.1%, the underlying composition of this widely followed statistic was weak. Payrolls, a measure of hiring, rose less than projected, and wages stagnated — increasing doubts that the Fed would raise interest rates by the end of the year. This report was shortly followed by upbeat news that new applications for jobless benefits fell more than expected to a 42-year low, suggesting ongoing tightening in the labor market despite the recent slowdown in hiring. On another front, minutes from the Fed’s September meeting disclosed that central-bank officials remained uneasy with low U.S. inflation, which has been below the 2% target for more than three years. The minutes also revealed that Fed officials estimated that inflation will not reach their 2% goal before the end of 2018. 6 Money Market Liquidity Fund While many analysts do not believe that the world’s largest economy is likely to fall into recession, market expectations for a Fed rate hike by year-end is in question. The recent slowdown in hiring is increasing expectations that the Fed will hold off tightening monetary policy until early next year. When the Fed does decide to act, we believe the first step to normalizing interest rates will signal their confidence in the U.S. economy. Thank you both for your time and insights today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Joanne M. Driscoll has an M.B.A. from the D’Amore-McKim School of Business at Northeastern University and a B.S. from Westfield State College. She joined Putnam in 1995 and has been in the investment industry since 1992. Portfolio Manager Jonathan M. Topper has a B.A. from Northeastern University. He has been in the investment industry since he joined Putnam in 1990. IN THE NEWS A signal of bearish investor sentiment, money market fund inflows climbed in the third quarter, as extreme volatility and global economic concerns sliced value from U.S. equity markets. During the July to September time frame, investors flocked to the safe haven of taxable and nontaxable money market funds, adding $63.7 billion* to these capital preservation vehicles. By contrast, in the first and second quarters of 2015, investors had withdrawn $77.6 billion and $37.6 billion, respectively, from money markets. Often thought of as cash equivalents, these investments generally seek capital preservation with holdings in short-term debt such as commercial paper and U.S. Treasuries. Unlike stock and bond funds, money market funds typically offer a stable net asset value (NAV), although new regulations will require a floating NAV for certain institutional money market funds. Returns on these investments have hovered near zero because of historically low interest rates. Investors, however, have seemingly shown a willingness to accept meager returns to avoid market volatility. *Source: Morningstar, Inc. Money Market Liquidity Fund 7 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended September 30, 2015, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class P shares are only available to other Putnam funds and other accounts managed by Putnam Management or its affiliates. See the Terms and Definitions section of this report for definitions of the share class offered by your fund. Fund performance Total return for periods ended 9/30/15 Class P (inception date) (4/13/09) Net asset value Life of fund 0.79% Annual average 0.12 5 years 0.45 Annual average 0.09 3 years 0.24 Annual average 0.08 1 year 0.08 Current rate (end of period)* Net asset value Current 7-day yield (with expense limitation) 0.11% Current 7-day yield (without expense limitation) 0.00% Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Class P shares do not carry an initial sales charge or a contingent deferred sales charge (CDSC). * The 7-day yield is the most common gauge for measuring money market mutual fund performance. The rate reflects current performance more closely than total return. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. 8 Money Market Liquidity Fund Comparative Lipper returns For periods ended 9/30/15 Lipper Institutional Money Market Funds category average* Life of fund 0.41% Annual average 0.06 5 years 0.21 Annual average 0.04 3 years 0.10 Annual average 0.03 1 year 0.03 Lipper results should be compared with fund performance at net asset value. * Over the 1-year, 3-year, 5-year and life-of-fund periods ended 9/30/15, there were 268, 263, 257, and 240 funds, respectively, in this Lipper category. Fund distribution information For the 12-month period ended 9/30/15 Distributions Class P Number 12 Income $0.000837 Capital gains — Total The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class P Net expenses for the fiscal year ended 9/30/14* 0.03% Total annual operating expenses for the fiscal year ended 9/30/14 0.28% Annualized expense ratio for the six-month period ended 9/30/15† 0.03% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Reflects Putnam Management’s contractual obligation to limit expenses through 1/30/16. † For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. Money Market Liquidity Fund 9 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from April 1, 2015, to September 30, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class P Expenses paid per $1,000*† $0.15 Ending value (after expenses) $1,000.40 * Expenses are calculated using the fund’s annualized expense ratio, which represents the ongoing expenses as a percentage of average net assets for the six months ended 9/30/15. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended September 30, 2015, use the following calculation method. To find the value of your investment on April 1, 2015, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class P Expenses paid per $1,000*† $0.15 Ending value (after expenses) $1,024.92 * Expenses are calculated using the fund’s annualized expense ratio, which represents the ongoing expenses as a percentage of average net assets for the six months ended 9/30/15. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 10 Money Market Liquidity Fund Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the price, or value, of one share of a mutual fund, without a sales charge. Net asset values fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Share classes Class P shares require no minimum initial investment amount and no minimum subsequent investment amount. There is no initial or deferred sales charge. They are available only to other Putnam funds and other accounts managed by Putnam Management or its affiliates, and no management fee is paid by such investors. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Money Market Liquidity Fund 11 Other information for shareholders Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2015, are available in the Individual Investors section of putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of September 30, 2015, Putnam employees had approximately $476,000,000 and the Trustees had approximately $133,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 12Money Market Liquidity Fund Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. Money Market Liquidity Fund 13 Trustee approval of management contract General conclusions The Board of Trustees of The Putnam Funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management, LLC (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of The Putnam Funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management and its affiliates furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2015, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided, as well as supplemental information provided in response to additional requests made by the Contract Committee. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for The Putnam Funds and the Independent Trustees. In May 2015, the Contract Committee met in executive session to discuss and consider its recommendations with respect to the continuance of the contracts. At the Trustees’ June 19, 2015 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial, performance and other data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2015. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not attempted to evaluate PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, the costs incurred by Putnam Management in providing services to the 14Money Market Liquidity Fund fund, and the continued application of certain reductions and waivers noted below; and • That the fee schedule in effect for your fund represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the funds’ current fee arrangements were implemented at the beginning of 2010 following extensive review by the Contract Committee and discussions with representatives of Putnam Management, as well as approval by shareholders. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to support the effort to have fund expenses meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations. These expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all but two of the open-end funds, but not your fund, of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, distribution fees, investor servicing fees, investment-related expenses, interest, taxes, brokerage commissions, acquired fund fees and expenses and extraordinary expenses). These expense limitations attempt to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds, including your fund, had sufficiently low expenses that these expense limitations were not operative. In addition, Putnam Management has contractually agreed to waive its management fees for your fund through January 30, 2017. The Trustees noted that fund has paid no management fees since its inception. Putnam Management’s support for these expense limitation arrangements was an important factor in the Trustees’ decision Money Market Liquidity Fund 15 to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. (“Lipper”). This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the third quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the first quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2014 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2014 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of fund management fees and total expenses, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the Putnam funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and 16Money Market Liquidity Fund performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-­quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2014 was a year of strong competitive performance for many of the Putnam funds, with generally strong results for the U.S. equity, money market and global asset allocation funds, but relatively mixed results for the international and global equity and fixed income funds. They noted that the longer-term performance of the Putnam funds continued to be strong, exemplified by the fact that the Putnam funds were recognized by Barron’s as the sixth-best performing mutual fund complex for the five-year period ended December 31, 2014. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2014 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on competitive industry rankings for the one-year, three-year and five-year periods. For a number of Putnam funds with relatively unique investment mandates for which meaningful competitive performance rankings are not considered to be available, the Trustees evaluated performance based on comparisons of fund returns with the returns of selected investment benchmarks. In the case of your fund, the Trustees considered information about your fund’s total return and its performance relative to its benchmark over the one-year, three-year and five-year periods ended December 31, 2014. Over each of these periods, your fund’s class P shares’ gross return was positive and slightly exceeded the return of its benchmark. The Trustees did not find any evidence that would suggest a need for concern regarding the investment process for your fund. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees also considered Putnam Management’s continued efforts to support fund performance through initiatives including structuring compensation for portfolio managers and research analysts to enhance accountability for fund performance, emphasizing accountability in the portfolio management process, and affirming its commitment to a fundamental-driven approach to investing. The Trustees noted further that Putnam Management continued to strengthen its fundamental research capabilities by adding new investment personnel. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund Money Market Liquidity Fund17 for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management and sub-­management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. 18Money Market Liquidity Fund Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financialstatements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type/and industry sector, country, or state to show areas of concentration and/diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were/earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. Money Market Liquidity Fund19 Report of Independent Registered Public Accounting Firm The Board of Trustees and Shareholders Putnam Funds Trust: We have audited the accompanying statement of assets and liabilities of Putnam Money Market Liquidity Fund (the fund), a series of Putnam Funds Trust, including the fund’s portfolio, as of September 30, 2015, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended. These financial statements and financial highlights are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of September 30, 2015, by correspondence with the custodian and brokers or by other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Putnam Money Market Liquidity Fund as of September 30, 2015, the results of its operations for the year then ended, the changes in its net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended, in conformity with U.S. generally accepted accounting principles. Boston, Massachusetts November 6, 2015 20 Money Market Liquidity Fund The fund’s portfolio 9/30/15 Principal REPURCHASE AGREEMENTS (27.3%)* amount Value Interest in $107,000,000 joint tri-party repurchase agreement dated 9/30/15 with Bank of Nova Scotia due 10/1/15 — maturity value of $32,500,090 for an effective yield of 0.100% (collateralized by various U.S. Treasury notes and bonds with coupon rates ranging from 0.125% to 2.875% and due dates ranging from 1/15/16 to 5/15/43, valued at $109,140,383) $32,500,000 $32,500,000 Interest in $100,000,000 joint tri-party repurchase agreement dated 9/30/15 with BMO Capital Markets due 10/1/15 — maturity value of $32,500,090 for an effective yield of 0.10% (collateralized by various U.S. Treasury notes and bonds with coupon rates ranging from 1.250% to 3.875% and due dates ranging from 9/30/18 to 8/15/42, valued at $102,000,287) 32,500,000 32,500,000 Interest in $28,600,000 joint tri-party term repurchase agreement dated 9/10/15 with BMO Capital Markets due 10/13/15 — maturity value of $28,603,933 for an effective yield of 0.15% (collateralized by various U.S. Treasury notes and bonds with coupon rates ranging from 0.875% to 8.000% and due dates ranging from 7/15/18 to 8/15/45, valued at $29,174,647) IR 28,600,000 28,600,000 Interest in $229,250,000 joint tri-party term repurchase agreement dated 9/24/15 with Citigroup Global Markets, Inc. due 10/1/15 — maturity value of $90,001,750 for an effective yield of 0.100% (collateralized by U.S. Treasury notes and various mortgage backed securities with coupon rates ranging from 0.750% to 5.000% and due dates ranging from 2/16/17 to 9/20/45, valued at $233,835,001) 90,000,000 90,000,000 Interest in $329,327,000 joint tri-party repurchase agreement dated 9/30/15 with Merrill Lynch, Pierce, Fenner and Smith Inc. due 10/1/15 — maturity value of $78,413,240 for an effective yield of 0.110% (collateralized by various mortgage backed securities with a coupon rate of 4.000% and due dates ranging from 9/1/42 to 9/1/44, valued at $335,913,540) 78,413,000 78,413,000 Interest in $62,500,000 tri-party repurchase agreement dated 9/30/15 with Goldman, Sachs & Co. due 10/1/15 — maturity value of $62,500,208 for an effective yield of 0.12% (collateralized by various mortgage backed securities with coupon rates ranging from 3.000% to 4.500% and due dates ranging from 1/1/30 to 10/1/42, valued at $63,750,000) 62,500,000 62,500,000 Interest in $50,000,000 tri-party term repurchase agreement dated 9/24/15 with J.P. Morgan Securities, LLC due 10/1/15 — maturity value of $50,000,972 for an effective yield of 0.100% (collateralized by various mortgage backed securities with coupon rates ranging from 2.000% to 11.000% and due dates ranging from 10/1/15 to 5/1/51, valued at $51,002,196) 50,000,000 50,000,000 Interest in $50,000,000 tri-party repurchase agreement dated 9/30/15 with J.P. Morgan Securities, LLC due 10/1/15 — maturity value of $50,000,125 for an effective yield of 0.090% (collateralized by a U.S. Treasury note with a coupon rate of 0.750% and a due date of 1/15/17, valued at $51,001,321) 50,000,000 50,000,000 Interest in $285,000,000 joint tri-party repurchase agreement dated 9/30/15 with Citigroup Global Markets, Inc. due 10/1/15 — maturity value of $78,413,240 for an effective yield of 0.110% (collateralized by various U.S. Treasury notes and various mortgage backed securities with coupon rates ranging from 0.250% to 5.000% and due dates ranging from 10/31/15 to 9/20/45, valued at $290,700,020) 78,413,000 78,413,000 Money Market Liquidity Fund 21 Principal REPURCHASE AGREEMENTS (27.3%)* cont. amount Value Interest in $100,000,000 joint tri-party term repurchase agreement dated 9/29/15 with Merrill Lynch, Pierce, Fenner and Smith Inc. due 10/6/15 — maturity value of $39,300,382 for an effective yield of 0.05% (collateralized by various mortgage backed securities with coupon rates ranging from 2.126% to 4.000% and due dates ranging from 9/1/43 to 1/1/45, valued at $102,000,000) $39,300,000 $39,300,000 Total repurchase agreements (cost $542,226,000) Maturity Principal COMMERCIAL PAPER (22.1%)* Yield (%) date amount Value American Honda Finance Corp. 0.130 10/9/15 $20,000,000 $19,999,422 Apple, Inc. 0.170 10/20/15 14,100,000 14,098,735 Apple, Inc. 0.140 10/14/15 12,700,000 12,699,358 BMW US Capital, LLC 144A 0.120 10/2/15 11,000,000 10,999,963 BNP Paribas SA/New York, NY (France) 0.160 10/1/15 4,000,000 4,000,000 BPCE SA (France) 0.115 10/22/15 10,000,000 9,999,329 Chevron Corp. 0.180 11/2/15 20,000,000 19,996,800 Coca-Cola Co. (The) 0.150 11/23/15 13,701,000 13,697,974 Coca-Cola Co. (The) 144A 0.210 10/21/15 7,000,000 6,999,183 DnB Bank ASA 144A (Norway) 0.230 12/21/15 12,000,000 11,993,790 DnB Bank ASA 144A (Norway) 0.230 10/13/15 8,000,000 7,999,387 Export Development Canada (Canada) 0.310 1/21/16 11,500,000 11,488,909 Export Development Canada (Canada) 0.176 11/2/15 9,250,000 9,248,551 Export Development Canada (Canada) 0.120 10/19/15 25,000,000 24,998,500 General Electric Capital Corp. 0.170 10/7/15 19,000,000 18,999,462 Lloyds Bank PLC (United Kingdom) 0.160 10/14/15 10,250,000 10,249,408 National Australia Bank, Ltd. 144A Ser. CP (Australia) 0.300 11/16/15 20,000,000 19,992,333 Nordea Bank AB (Sweden) 0.280 10/19/15 1,725,000 1,724,759 Nordea Bank AB 144A (Sweden) 0.245 10/5/15 18,000,000 17,999,510 Procter & Gamble Co. (The) 144A 0.100 10/9/15 10,000,000 9,999,778 Prudential PLC (United Kingdom) 0.260 11/9/15 20,000,000 19,994,367 Roche Holdings, Inc. (Switzerland) 0.120 10/20/15 20,000,000 19,998,733 Simon Property Group LP 0.220 11/2/15 1,100,000 1,099,785 Simon Property Group LP 0.190 10/6/15 20,000,000 19,999,472 Skandinaviska Enskilda Banken AB (Sweden) 0.290 12/21/15 11,425,000 11,417,545 Skandinaviska Enskilda Banken AB (Sweden) 0.210 10/8/15 2,750,000 2,749,888 Skandinaviska Enskilda Banken AB 144A Ser. GLOB (Sweden) 0.250 10/15/15 6,000,000 5,999,417 Svenska Handelsbanken AB 144A (Sweden) 0.230 10/13/15 18,000,000 17,998,620 Swedbank AB (Sweden) 0.310 12/1/15 20,000,000 19,989,494 Toronto-Dominion Holdings USA, Inc. 144A (Canada) 0.300 1/20/16 20,000,000 19,981,500 Toyota Motor Credit Corp. 0.200 10/14/15 22,000,000 21,998,411 Wal-Mart Stores, Inc. 0.200 10/29/15 20,000,000 19,996,889 Total commercial paper (cost $438,409,272) 22 Money Market Liquidity Fund Maturity Principal U.S. GOVERNMENT AGENCY OBLIGATIONS (21.1%)* Yield (%) date amount Value Federal Farm Credit Banks Funding Corporation discount notes 0.090 10/19/15 $3,000,000 $2,999,865 Federal Home Loan Banks unsec. discount notes 0.200 12/9/15 5,000,000 4,998,083 Federal Home Loan Banks unsec. discount notes 0.150 11/25/15 11,217,000 11,214,429 Federal Home Loan Banks unsec. discount notes 0.185 11/20/15 9,000,000 8,997,688 Federal Home Loan Banks unsec. discount notes 0.180 11/18/15 6,343,000 6,341,478 Federal Home Loan Banks unsec. discount notes 0.190 11/16/15 2,300,000 2,299,442 Federal Home Loan Banks unsec. discount notes 0.173 11/12/15 30,400,000 30,393,876 Federal Home Loan Banks unsec. discount notes 0.170 11/6/15 2,700,000 2,699,541 Federal Home Loan Banks unsec. discount notes 0.157 11/4/15 12,523,000 12,521,145 Federal Home Loan Banks unsec. discount notes 0.150 11/3/15 5,000,000 4,999,313 Federal Home Loan Banks unsec. discount notes 0.100 11/2/15 10,900,000 10,899,031 Federal Home Loan Banks unsec. discount notes 0.095 10/21/15 5,000,000 4,999,736 Federal Home Loan Banks unsec. discount notes 0.090 10/14/15 5,100,000 5,099,834 Federal Home Loan Mortgage Corporation unsec. discount notes 0.130 11/23/15 10,000,000 9,998,086 Federal Home Loan Mortgage Corporation unsec. discount notes 0.100 10/30/15 27,503,000 27,500,784 Federal Home Loan Mortgage Corporation unsec. discount notes 0.140 10/19/15 2,000,000 1,999,860 Federal Home Loan Mortgage Corporation unsec. discount notes Ser. RB 0.140 10/27/15 4,000,000 3,999,596 Federal Home Loan Mortgage Corporation unsec. discount notes Ser. RB 0.081 10/15/15 27,000,000 26,999,152 Federal Home Loan Mortgage Corporation unsec. discount notes Ser. RB 0.069 10/1/15 40,000,000 40,000,000 Federal National Mortgage Association unsec. discount notes 0.150 11/25/15 6,277,000 6,275,562 Federal National Mortgage Association unsec. discount notes 0.160 11/18/15 6,500,000 6,498,613 Federal National Mortgage Association unsec. discount notes 0.170 11/16/15 3,000,000 2,999,348 Federal National Mortgage Association unsec. discount notes 0.155 11/4/15 27,680,000 27,675,948 Federal National Mortgage Association unsec. discount notes 0.140 11/3/15 28,500,000 28,496,343 Federal National Mortgage Association unsec. discount notes 0.100 10/28/15 58,361,000 58,356,623 Federal National Mortgage Association unsec. discount notes 0.071 10/21/15 42,550,000 42,548,317 Federal National Mortgage Association unsec. discount notes 0.140 10/19/15 4,109,000 4,108,712 Federal National Mortgage Association unsec. discount notes 0.065 10/14/15 8,000,000 7,999,812 Federal National Mortgage Association unsec. discount notes Ser. BB 0.170 11/12/15 15,226,000 15,222,980 Total U.S. government agency obligations (cost $419,143,197) Money Market Liquidity Fund 23 Maturity Principal ASSET-BACKED COMMERCIAL PAPER (13.2%)* Yield (%) date amount Value Bedford Row Funding Corp. 0.260 11/13/15 $15,000,000 $14,995,342 CAFCO, LLC 144A 0.150 10/13/15 15,000,000 14,999,250 Chariot Funding, LLC 0.260 11/6/15 2,100,000 2,099,454 Collateralized Commercial Paper Co., LLC 0.250 10/26/15 20,400,000 20,396,458 CRC Funding, LLC 0.290 12/7/15 18,250,000 18,240,150 Fairway Finance, LLC 144A (Canada) 0.210 10/2/15 21,000,000 20,999,878 Gotham Funding Corp. (Japan) 0.300 11/24/15 5,100,000 5,097,705 Gotham Funding Corp. 144A (Japan) 0.200 10/6/15 15,000,000 14,999,583 Jupiter Securitization Co., LLC 0.150 11/4/15 11,575,000 11,573,360 Jupiter Securitization Co., LLC 0.180 10/7/15 8,800,000 8,799,736 Liberty Street Funding, LLC (Canada) 0.250 10/15/15 18,000,000 17,998,250 Liberty Street Funding, LLC (Canada) 0.250 10/14/15 5,000,000 4,999,549 Manhattan Asset Funding Co., LLC (Japan) 0.250 11/3/15 4,000,000 3,999,083 Manhattan Asset Funding Co., LLC (Japan) 0.250 10/5/15 16,500,000 16,499,542 MetLife Short Term Funding, LLC 144A 0.210 11/2/15 20,000,000 19,996,267 Old Line Funding, LLC 144A 0.289 1/15/16 13,500,000 13,500,000 Regency Markets No. 1, LLC 144A 0.180 10/20/15 10,500,000 10,499,003 Regency Markets No. 1, LLC 144A 0.250 10/15/15 10,000,000 9,999,028 Thunder Bay Funding, LLC 0.270 11/20/15 5,000,000 4,998,125 Thunder Bay Funding, LLC 0.190 10/15/15 5,000,000 4,999,631 Thunder Bay Funding, LLC 144A 0.289 1/15/16 11,250,000 11,250,000 Working Capital Management Co. (Japan) 0.200 10/19/15 11,200,000 11,198,880 Total asset-backed commercial paper (cost $262,138,274) Maturity Principal CERTIFICATES OF DEPOSIT (6.5%)* Yield (%) date amount Value Australia & New Zealand Banking Group Ltd./ New York NY 0.160 10/8/15 $19,500,000 $19,500,000 Bank of America, NA 0.170 10/8/15 10,000,000 10,000,214 Bank of America, NA 0.170 10/5/15 10,000,000 10,000,122 Canadian Imperial Bank of Commerce/New York, NY 0.240 10/27/15 23,000,000 23,000,000 Citibank, NA 0.310 12/8/15 19,500,000 19,500,000 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA/NY (Netherlands) 0.230 10/27/15 13,250,000 13,250,668 Credit Agricole Corporate and Investment Bank/ New York (France) 0.180 10/5/15 10,250,000 10,250,000 Rabobank London (United Kingdom) 0.200 11/5/15 6,750,000 6,750,328 Westpac Banking Corp/NY Federal Reserve Bank (Australia) 0.309 11/16/15 17,425,000 17,426,027 Total certificates of deposit (cost $129,677,359) Maturity Principal U.S. TREASURY OBLIGATIONS (4.9%)* Yield (%) date amount Value U.S. Treasury Notes FRN k 0.099 1/31/17 $21,000,000 $20,999,431 U.S. Treasury Notes FRN k 0.085 7/31/16 17,750,000 17,750,442 U.S. Treasury Notes FRN k 0.084 4/30/16 17,950,000 17,950,348 U.S. Treasury Notes FRN k 0.068 10/31/16 18,000,000 18,000,099 U.S. Treasury Notes FRN k 0.060 1/31/16 23,650,000 23,648,787 Total U.S. treasury obligations (cost $98,349,107) 24 Money Market Liquidity Fund Maturity Principal MUNICIPAL BONDS AND NOTES (3.4%)* Yield (%) date amount Value Duke University Commercial Paper, Ser. B-98 0.220 11/23/15 $10,000,000 $9,996,761 Johns Hopkins University Commercial Paper, Ser. C 0.200 11/3/15 15,000,000 15,000,000 Johns Hopkins University Commercial Paper, Ser. C 0.150 10/19/15 1,750,000 1,750,000 President and Fellows of Harvard College Commercial Paper 0.110 10/13/15 21,067,000 21,066,228 University of Chicago Commercial Paper, Ser. A 0.120 10/15/15 5,000,000 4,999,767 University of Chicago Commercial Paper, Ser. A 0.110 10/5/15 15,000,000 14,999,815 Total municipal bonds and notes (cost $67,812,571) Maturity Principal TIME DEPOSITS (1.5%)* Yield (%) date amount Value Australia & New Zealand Banking Group Ltd./ Cayman Islands (Cayman Islands) 0.150 10/1/15 $20,000,000 $20,000,000 Credit Agricole Corporate and Investment Bank/ Grand Cayman (Cayman Islands) 0.060 10/1/15 10,000,000 10,000,000 Total time deposits (cost $30,000,000) TOTAL INVESTMENTS Total investments (cost $1,987,755,780) Key to holding’s abbreviations FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from October 1, 2014 through September 30, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $1,987,302,837. k The rates shown are the current interest rates at the close of the reporting period. IR Repurchase agreements with a maturity of more than seven days are considered to be illiquid investments. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Money Market Liquidity Fund 25 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed commercial paper $—­ $262,138,274 $—­ Certificates of deposit —­ 129,677,359 —­ Commercial paper —­ 438,409,272 —­ Municipal bonds and notes —­ 67,812,571 —­ Repurchase agreements —­ 542,226,000 —­ Time deposits —­ 30,000,000 —­ U.S. government agency obligations —­ 419,143,197 —­ U.S. treasury obligations —­ 98,349,107 —­ Totals by level $—­ $—­ During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. The accompanying notes are an integral part of these financial statements. 26 Money Market Liquidity Fund Statement of assets and liabilities 9/30/15 ASSETS Investment in securities, at value, (Note 1): Unaffiliated issuers (at amortized cost) $1,445,529,780 Repurchase agreements (identified cost $542,226,000) 542,226,000 Cash 567 Interest and other receivables 267,344 Prepaid assets 5,373 Total assets LIABILITIES Payable for custodian fees (Note 2) 13,177 Payable for investor servicing fees (Note 2) 34,499 Payable for Trustee compensation and expenses (Note 2) 398,567 Payable for administrative services (Note 2) 7,078 Payable for auditing and tax fees 39,526 Payable for legal fee 50,470 Distributions payable to shareholders 176,022 Other accrued expenses 6,888 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $1,987,260,763 Undistributed net investment income (Note 1) 42,074 Total — Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value, offering price and redemption price per class P share ($1,987,302,837 divided by 1,987,260,763 shares) $1.00 The accompanying notes are an integral part of these financial statements. Money Market Liquidity Fund 27 Statement of operations Year ended 9/30/15 INVESTMENT INCOME EXPENSES Compensation of Manager (Note 2) 4,968,814 Investor servicing fees (Note 2) 198,794 Custodian fees (Note 2) 39,038 Trustee compensation and expenses (Note 2) 83,075 Administrative services (Note 2) 51,536 Other 256,658 Fees waived and reimbursed by Manager (Note 2) (4,968,814) Total expenses Expense reduction (Note 2) — Net expenses Net investment income Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 28 Money Market Liquidity Fund Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Year ended 9/30/15 Year ended 9/30/14 Operations: Net investment income $1,672,596 $1,149,142 Net realized gain on investment — 1,835 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class P (1,664,909) (1,155,250) Increase (decrease) from capital share transactions (Note 4) 231,272,932 (459,698,854) Total increase (decrease) in net assets NET ASSETS Beginning of year 1,756,022,218 2,215,725,345 End of year (including undistributed net investment income of $42,074 and $34,387, respectively) The accompanying notes are an integral part of these financial statements. Money Market Liquidity Fund29 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net investment income (loss) Net asset value, Net realized Total from From Total Net assets, Ratio of expenses to average beginning Net investment gain (loss) investment net investment distribu- Net asset value, Total return at net end of period to average netassets Period ended­ of period­ income (loss) on investments­ operations­ income­ tions­ end of period­ asset value (%) a (in thousands) net assets (%) b,c (%) c Class P­ September 30, 2015­ $1.00­ .0008­ —­ .0008­ (.0008) $1.00­ .08­ $1,987,303­ .03­ .08­ September 30, 2014­ 1.00­ .0006­ —­ d .0006­ (.0006) 1.00­ .06­ 1,756,022­ .03­ .06­ September 30, 2013­ 1.00­ .0010­ —­ d .0010­ (.0010) 1.00­ .10­ 2,215,725­ .04­ .11­ September 30, 2012­ 1.00­ .0010­ — ­ d .0010­ (.0010) 1.00­ .10­ 4,635,802­ .03­ .10­ September 30, 2011­ 1.00­ .0011­ — ­ d .0011­ (.0011) 1.00­ .11­ 3,819,456­ .03­ .11­ a Total return assumes dividend reinvestment and does not reflect the effect of sales charges. b Includes amounts paid through expense offset arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. c Reflects an involuntary contractual waiver of the funds management fee in effect during the period. As a result of such waiver, the management fee reflects a reduction of the following amounts (Note 2): Percentage of average net assets September 30, 2015 0.25% September 30, 2014 0.25 September 30, 2013 0.25 September 30, 2012 0.25 September 30, 2011 0.25 d Amount represents less than $0.0001 per share. The accompanying notes are an integral part of these financial statements. 30 Money Market Liquidity Fund Money Market Liquidity Fund 31 Notes to financial statements 9/30/15 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from October 1, 2014 through September 30, 2015. Putnam Money Market Liquidity Fund (the fund) is a diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The fund seeks as high a rate of current income as Putnam Management believes is consistent with preservation of capital and maintenance of liquidity. The fund invests mainly in money market instruments that are high quality and have short-term maturities. The fund invests significantly in certificates of deposit, commercial paper (including asset-backed commercial paper), U.S. government debt and repurchase agreements, corporate obligations and bankers acceptances. The fund offers classP shares, which are sold without a front-end sales charge and generally are not subject to a contingent deferred sales charge. ClassP shares are only available to other Putnam funds and other accounts managed by Putnam Management or its affiliates. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. The valuation of the fund’s portfolio instruments is determined by means of the amortized cost method (which approximates fair value) as set forth in Rule 2a–7 under the Investment Company Act of 1940. The amortized cost of an instrument is determined by valuing it at its original cost and thereafter amortizing any discount or premium from its face value at a constant rate until maturity and is generally categorized as a Level 2 security. Joint trading account Pursuant to an exemptive order from the SEC, the fund may transfer uninvested cash balances into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 90 days. Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the fair value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. 32 Money Market Liquidity Fund Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Interest income is recorded on the accrual basis. Premiums and discounts from purchases of short-term investments are amortized/accreted at a constant rate until maturity. Gains or losses on securities sold are determined on the identified cost basis. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Federal taxes It is the policy of the fund to distribute all of its income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. Distributions to shareholders Income dividends are recorded daily by the fund and are paid monthly. Distributions from capital gains, if any, are paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. For the reporting period, there were no material temporary or permanent differences. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund required no such reclassifications. The tax basis components of distributable earnings as of the close of the reporting period were as follows: Undistributed ordinary income $218,097 The aggregate identified cost on a financial reporting and tax basis is the same. Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management for management and investment advisory services monthly based on the average net assets of the fund. Such fee is based on the annual rate of 0.25% of the average net assets of the fund. Putnam Management has agreed to waive its management fee from the fund through January 30, 2017. During the reporting period, the fund waived $4,968,814 as a result of this waiver. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.20% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Money Market Liquidity Fund 33 Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.01% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. Each Independent Trustee of the fund receives an annual Trustee fee, of which $1,264, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has not adopted a distribution plan (the Plan) pursuant to Rule 12b–1 under the Investment Company Act of 1940. Note 3: Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales (including maturities) of investment securities (all short-term obligations) aggregated $151,533,719,772 and $151,303,639,096, respectively. Note 4: Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Transactions in capital shares at a constant net asset value of $1.00 per share were as follows: Year ended 9/30/15 Year ended 9/30/14 ClassP Shares sold 6,239,967,394 4,163,276,602 Shares issued in connection with reinvestment of distributions — — 6,239,967,394 4,163,276,602 Shares repurchased (6,008,694,462) (4,622,975,456) Net increase (decrease) Note 5: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. 34 Money Market Liquidity Fund This page left blank intentionally. Money Market Liquidity Fund 35 Note 6: Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, if any, see Note 1. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Bank of Nova Scotia BMO Capital Markets Citigroup Global Markets, Inc. Goldman, Sachs & Co. J. P. Morgan Securities, LLC Merrill Lynch, Pierce, Fenner and Smith Inc. Total Assets: Repurchase agreements** $32,500,000 $61,100,000 $168,413,000 $62,500,000 $100,000,000 $117,713,000 $542,226,000 Total Assets Total Financial and Derivative Net Assets Total collateral received (pledged)† ## $32,500,000 $61,100,000 $168,413,000 $62,500,000 $100,000,000 $117,713,000 Net amount $— $— $— $— $— $— ** Included with Investments in securities on the Statement of assets and liabilities. † Additional collateral may be required from certain brokers based on individual agreements. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. Note 7: Note regarding recent Securities and Exchange Commission (“SEC ”) rule amendments In July 2014, the SEC adopted amendments to the rules under the Investment Company Act of 1940 governing the operations of registered money market funds, such as Putnam Money Market Liquidity Fund. The amendments are generally intended to address circumstances in which money market funds may face heavy redemptions and to increase the transparency of risks associated with investments in money market funds. Putnam Management is evaluating the SEC’s adopted rules and their potential impact on the fund and its financial statements. 36 Money Market Liquidity Fund Money Market Liquidity Fund 37 Federal tax information (Unaudited) The Form 1099 that will be mailed to you in January 2016 will show the tax status of all distributions paid to your account in calendar 2015. 38 Money Market Liquidity Fund About the Trustees Money Market Liquidity Fund 39 * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of September 30, 2015, there were 117 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. 40 Money Market Liquidity Fund Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Janet C. Smith (Born 1965) Executive Vice President, Principal Executive Vice President, Principal Accounting Officer, Officer, and Compliance Liaison and Assistant Treasurer Since 2004 Since 2007 Director of Fund Administration Services, Steven D. Krichmar (Born 1958) Putnam Investments and Putnam Management Vice President and Principal Financial Officer Since 2002 Susan G. Malloy (Born 1957) Chief of Operations, Putnam Investments and Vice President and Assistant Treasurer Putnam Management Since 2007 Director of Accounting & Control Services, Robert T. Burns (Born 1961) Putnam Investments and Putnam Management Vice President and Chief Legal Officer Since 2011 James P. Pappas (Born 1953) General Counsel, Putnam Investments, Putnam Vice President Management, and Putnam Retail Management Since 2004 Director of Trustee Relations, Robert R. Leveille (Born 1969) Putnam Investments and Putnam Management Vice President and Chief Compliance Officer Since 2007 Mark C. Trenchard (Born 1962) Chief Compliance Officer, Putnam Investments, Vice President and BSA Compliance Officer Putnam Management, and Putnam Retail Since 2002 Management Director of Operational Compliance, Putnam Investments and Putnam Michael J. Higgins (Born 1976) Retail Management Vice President, Treasurer, and Clerk Since 2010 Nancy E. Florek (Born 1957) Manager of Finance, Dunkin’ Brands (2008– Vice President, Director of Proxy Voting 2010); Senior Financial Analyst, Old Mutual Asset and Corporate Governance, Assistant Clerk, Management (2007–2008); Senior Financial and Associate Treasurer Analyst, Putnam Investments (1999–2007) Since 2000 The principal occupations of the officers for the past five years have been with the employers as shown above, although in some cases they have held different positions with such employers. The address of each officer is One Post Office Square, Boston, MA 02109. Money Market Liquidity Fund41 Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, contact your financial advisor or call Putnam Investor Services at 1-800-225-1581. Please read the prospectus carefully before investing. Growth International Value Fund Growth Opportunities Fund Multi-Cap Value Fund International Growth Fund Small Cap Value Fund Multi-Cap Growth Fund Small Cap Growth Fund Income Voyager Fund American Government Income Fund Diversified Income Trust Blend Emerging Markets Income Fund Asia Pacific Equity Fund Floating Rate Income Fund Capital Opportunities Fund Global Income Trust Capital Spectrum Fund High Yield Advantage Fund Emerging Markets Equity Fund High Yield Trust Equity Spectrum Fund Income Fund Europe Equity Fund Money Market Fund* Global Equity Fund Short Duration Income Fund International Capital Opportunities Fund U.S. Government Income Trust International Equity Fund Investors Fund Tax-free Income Low Volatility Equity Fund AMT-Free Municipal Fund Multi-Cap Core Fund Intermediate-Term Municipal Income Fund Research Fund Short-Term Municipal Income Fund Strategic Volatility Equity Fund Tax Exempt Income Fund Tax Exempt Money Market Fund* Value Tax-Free High Yield Fund Convertible Securities Fund Equity Income Fund State tax-free income funds†: Global Dividend Fund Arizona, California, Massachusetts, Michigan, The Putnam Fund for Growth and Income Minnesota, New Jersey, New York, Ohio, and Pennsylvania. 42Money Market Liquidity Fund Absolute Return Retirement Income Lifestyle Funds — Absolute Return 100 Fund® portfolios with managed allocations to Absolute Return 300 Fund® stocks, bonds, and money market Absolute Return 500 Fund® investments to generate retirement income. Absolute Return 700 Fund® Retirement Income Fund Lifestyle 1 Global Sector Retirement Income Fund Lifestyle 2 Global Consumer Fund Retirement Income Fund Lifestyle 3 Global Energy Fund Global Financials Fund RetirementReady ® Funds — portfolios with Global Health Care Fund adjusting allocations to stocks, bonds, and Global Industrials Fund money market instruments, becoming more Global Natural Resources Fund conservative over time. Global Sector Fund Global Technology Fund RetirementReady® 2060 Fund Global Telecommunications Fund RetirementReady® 2055 Fund Global Utilities Fund RetirementReady® 2050 Fund RetirementReady® 2045 Fund Asset Allocation RetirementReady® 2040 Fund George Putnam Balanced Fund RetirementReady® 2035 Fund RetirementReady® 2030 Fund Global Asset Allocation Funds — four RetirementReady® 2025 Fund investment portfolios that spread your RetirementReady® 2020 Fund money across a variety of stocks, bonds, and money market instruments. Dynamic Asset Allocation Balanced Fund Dynamic Asset Allocation Conservative Fund Dynamic Asset Allocation Growth Fund Dynamic Risk Allocation Fund * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. † Not available in all states. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. Money Market Liquidity Fund43 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 44 Money Market Liquidity Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert T. Burns Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Legal Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann Robert R. Leveille Robert J. Darretta Vice President and Investment Sub-Manager Katinka Domotorffy Chief Compliance Officer Putnam Investments Limited John A. Hill 57–59 St James’s Street Paul L. Joskow Michael J. Higgins London, England SW1A 1LD Kenneth R. Leibler Vice President, Treasurer, Robert E. Patterson and Clerk Marketing Services George Putnam, III Putnam Retail Management Robert L. Reynolds Janet C. Smith One Post Office Square W. Thomas Stephens Vice President, Boston, MA 02109 Principal Accounting Officer, Officers and Assistant Treasurer Custodian Robert L. Reynolds State Street Bank President Susan G. Malloy and Trust Company Vice President and Jonathan S. Horwitz Assistant Treasurer Legal Counsel Executive Vice President, Ropes & Gray LLP Principal Executive Officer, and James P. Pappas Compliance Liaison Vice President Independent Registered Public Accounting Firm Steven D. Krichmar Mark C. Trenchard KPMG LLP Vice President and Vice President and Principal Financial Officer BSA Compliance Officer Nancy E. Florek Vice President, Director of Proxy Voting and Corporate Governance, Assistant Clerk, and Associate Treasurer This report is for the information of shareholders of Putnam Money Market Liquidity Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In November 2015, the Code of Ethics of Putnam Investment Management, LLC was amended. The key changes to the Code of Ethics are as follows: (i) Non-Access Persons are no longer required to pre-clear their trades, (ii) a new provision governing conflicts of interest has been added, (iii) modifying certain provisions of the pre-clearance requirements, Contra-Trading Rule and 60-Day Short-Term Rule, (iv) modifying and adding language relating to reporting of unethical or illegal acts, including anti-retaliation provision, and (v) certain other changes. Item 3. Audit Committee Financial Expert: The Funds’ Audit, Compliance and Distributions Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit, Compliance and Distributions Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Darretta,, Mr. Patterson, Mr. Hill, and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated, and the funds’ amended and restated agreement and Declaration of Trust provides, that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit, Compliance and Distribution Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees September 30, 2015	$38,820	$	$3,600	$ — September 30, 2014	$38,064	$	$3,490	$ — For the fiscal years ended September 30, 2015 and September 30, 2014, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $3,600 and $3,490 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit, Compliance and Distributions Committee. The Audit, Compliance and Distributions Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit, Compliance and Distributions Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
